11/21/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on November 29, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to perform…” in claim 18. See the claim analysis below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the inlet line”. There is insufficient antecedent basis for this limitation in the claim. It is assumed below that “the inlet line” is the first inlet line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chen-An et al. (US 20030143328 A1) in view of Takagi; Toshio (US 8506713 B2). Chen teaches a process chamber lid (130+197; Figure 2) comprising: a pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3) comprising a body having an inner wall, an outer wall, a top wall and a bottom wall, the body having a lower portion and an upper portion, the inner wall extending around a central axis (central axis of 138; Figure 2) spaced a first distance from the central axis (central axis of 138; Figure 2) forming an open central region (open central region inside 166; Figure 2,3-Applicant’s 260; Figure 3), a showerhead (180; Figure 2,3-Applicant’s 280; Figure 3) positioned within the lower portion of the pumping liner (166+197; Figure 2,3-Applicant’s 200; .
Chen further teaches:
The process chamber lid (130+197; Figure 2) of claim 1, wherein the pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3) comprises an outer top wall and an inner top wall, the inner top wall forming an inner ledge having a ledge surface (top ledge surface of 166; Figure 2-Applicant’s 209a; Figure 4-[0047]) connecting the inner top wall and the outer top wall, as claimed by claim 5
The process chamber lid (130+197; Figure 2) of claim 1, further comprising a thermal element (element above 132; Figure 2,3-Applicant’s 420; Figure 5) positioned adjacent the back surface of the gas funnel (132; Figure 2,3-Applicant’s 300; Figure 3) adjacent the outer peripheral edge of the back surface of the gas funnel (132; Figure 2,3-Applicant’s 300; Figure 3), as claimed by claim 13
The process chamber lid (130+197; Figure 2) of claim 1, further comprising a gas inlet (gas inlet above 137; Figure 3) connected to the back surface of the gas funnel (132; Figure 2,3-Applicant’s 300; Figure 3) and providing fluid communication between the gas inlet (gas inlet above 137; Figure 3) line and the opening (137; Figure 2,3) in the back surface of the gas funnel (132; Figure 2,3-Applicant’s 300; Figure 3), as claimed by claim 16
Chen does not teach:
a liner heater (Applicant’s 150; Figure 3) positioned on the top wall of the pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3) – claim 1
The process chamber lid (130+197; Figure 2) of claim 1, wherein the liner heater (Applicant’s 150; Figure 3) comprises a plurality of separate segments spaced around the top wall of the pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3), as claimed by claim 2
Takagi also teaches a similar wafer processing apparatus including a pumping liner (11,27,211; Figure 1,3-Applicant’s 200; Figure 3) including:
a liner heater (214; Figure 3-Applicant’s 150; Figure 3) positioned on the top wall of the pumping liner (11,27,211; Figure 1,3-Applicant’s 200; Figure 3) – claim 1
The process chamber lid (all above 223; Figure 1) of claim 1, wherein the liner heater (214; Figure 3-Applicant’s 150; Figure 3) comprises a plurality of separate segments (214; 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Chen to add Takagi’s liner heater (214; Figure 3-Applicant’s 150; Figure 3) to Chen’s pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3) as taught by Takagi.
Motivation for Chen to add Takagi’s liner heater (214; Figure 3-Applicant’s 150; Figure 3) to Chen’s pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3) as taught by Takagi is for preventing adhesion of reactants as taught by Takagi (column 9; lines 22-35).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chen-An et al. (US 20030143328 A1) and Takagi; Toshio (US 8506713 B2) in view of Tanaka, Masayuki et al. (US 20030041802 A1). Chen and Takagi are discussed above. Chen and Takagi do not teach Takagi’s segments (214; Figure 3-Applicant’s 150; Figure 3) are independently controlled.
Tanaka teaches an evacuation system (All Figures) used in semiconductor manufacturing equipment ([0003]) including an evacution conduit (2; Figure 1) with independently controlled heating zones (201-204; Figure 1; [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Chen to add Tanaka’s independently controlled heating zones (201-204; Figure 1; [0018]) to Chen’s pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3).
Motivation for Chen to add Tanaka’s independently controlled heating zones (201-204; Figure 1; [0018]) to Chen’s pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3) is for “failure prevention” as taught by Tanaka ([0003]).
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chen-An et al. (US 20030143328 A1) and Takagi; Toshio (US 8506713 B2) in view of Wang; Jiarui et al. 
Chen further teaches the process chamber lid (130+197; Figure 2) of claim 17, further comprising a system controller (176; Figure 2) configured to perform one or more operations selected from: providing a flow of gas ([0044]) in the first inlet line (piping downstream of 142; Figure 2); providing a flow of gas ([0044]) in the second inlet line (piping downstream of 136; Figure 2); igniting a plasma; powering the liner heater (Applicant’s 150; Figure 3); or providing an exhaust flow to the pumping liner (166+197; Figure 2,3-Applicant’s 200; Figure 3), as claimed by claim 18. Support for “…a system controller configured to perform…” is found in ([0069]). Specifically, the specification teaches “Referring back to FIG. 2, some embodiments include a controller 590 coupled to various components of the process chamber lid 100 to control the operation thereof.”. Chen teaches a controller 176 coupled to various components of the process chamber lid (130+197; Figure 2) to control the operation thereof. As such, Chen teaches an equivalent apparatus that performs the function of configured to perform. As a result, Chen’s prior art elements of 176 for configured to perform performs the identical function of controlling operations in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).

Wang teaches a similar wafer processing apparatus (Figure 1) including a remote plasma source (162; Figure 1; [0036]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Chen to add Wang’s remote plasma source (162; Figure 1; [0036]) as taught by Wang.
Motivation for Chen to add Wang’s remote plasma source (162; Figure 1; [0036]) as taught by Wang is for at least “lower processing temperatures” as taught by Wang ([0003]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chen-An et al. (US 20030143328 A1) and Takagi; Toshio (US 8506713 B2) in view of Glukhoy; Yuri (US 9484190 B2). Chen, Chen and Takagi are discussed above. Chen further teaches the process chamber lid (130+197; Figure 2) of claim 14, wherein the funnel gap forms a plenum to distribute gases from the gas funnel (132; Figure 2,3-Applicant’s 300; Figure 3) to flow laterally to fill the funnel gap, and the blocker distance is sufficiently small to substantially prevent lateral diffusion of gases between the blocker plate (160; Figure 2,3-Applicant’s 350; Figure 3) and the showerhead (180; Figure 2,3-Applicant’s 280; Figure 3), as claimed by claim 15. Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Chen and Takagi do not teach:
The process chamber lid (130+197; Figure 2) of claim 1, wherein the plurality of apertures (183+185; Figure 3) in the blocker plate (160; Figure 2,3-Applicant’s 350; Figure 3) gradually 
Glukhoy teaches a gas distribution plate (120b; Figure 5,7) for a gas distribution system (127; Figure 5) including hole diameters that increase in size from the center to the edge of the gas distribution plate as shownin Figure 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Chen to use Glukhoy’s hole size distribution for Chen’s blocker plate (160; Figure 2,3-Applicant’s 350; Figure 3).
Motivation for Chen to use Glukhoy’s hole size distribution for Chen’s blocker plate (160; Figure 2,3-Applicant’s 350; Figure 3) is for “redistribution of gas density” as taught by Glukhoy (column 19; lines 57-64).
Allowable Subject Matter
Claims 4 and 6-12 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above cited closest prior art do not teach, alone or in combination, the claimed recitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716